Opinion by
Oliver, C. J.
The uncontradicted testimony, which was supported by a sample of the merchandise (illustrative exhibit 1), established that the article UDder consideration is a plain, ordinary comb used by a woman for her own grooming. On the record presented, the claim of the plaintiff was sustained, the court holding that the combs in question are materially different from the ornamental ones which were the subject of United States v. Ignaz Strauss & Co., Inc. (37 C. C. P. A. 48, C. A. D. 418).